DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Any objection or rejection levied in the Action dated 22 October 2021, which is not repeated in this Action, has been withdrawn in view of Applicant’s comments, amendments to the application, or both, in the Reply dated 24 January 2022 (“Reply”).

Response to Arguments
	Concerning the prior objection to the Specification at [0028]:3-4, “hypotube . . . extending from a distal end of the hypotube,” the Examiner appreciates Applicant’s explanation.  While not required, Applicant should consider using commas to separate the parenthetical clause in the sentence.
Applicant’s arguments filed in the Reply have been fully considered but they are not persuasive.
	At page 25 of the Reply, last paragraph, Applicant notes its disagreement with the objection to Claim 7, line 3, stating, “. . . ‘or’ is not supposed to be ‘and.’”  Applicant then cites to SuperGuide Corp. v. DirecTV Enterprises, Inc., 338 F.3d. 870 (Fed. Cir. 2004), for the proposition that, “the meaning of ‘at least one of A or B’ would require A or B, but not both . . . ,” and concludes by plainly stating what Applicant intends the clause to 
	Applicant’s reliance on SuperGuide is misplaced.  On its facts, SuperGuide concerned the use of the conjunctive “and” when linking together members of a set of variables whose values were to be determined, leading the court to conclude that the claim required that “at least one” value for each member of the set be determined.  SuperGuide thus does not dictate Applicant’s interpretation of the instant claims’ clauses, namely, that the words, “at least one of” be completely ignored, because SuperGuide addressed the clause “at least one of . . . and,” and the members of the set so defined in the claim at issue in SuperGuide were different in kind from those of the instant claims.  Indeed, the court in SuperGuide found significant meaning in the words, “at least one of,” while Applicant’s argument rests on those same words having no meaning whatsoever.
	While the Examiner thus appreciates Applicant’s clarifying statement at the bottom of pg. 25 (“By contrast, the meaning of ‘at least one of A or B’ would require A or B, but not both.”), it is not in accord with the established rules of English grammar, see Brown v. 3M, 265 F.3d 1349, 1352 (Fed. Cir. 2001) (interpreting the phrase “at least one of two -digit, three-digit, or four-digit year-date representations” as “only two-digit, only three-digit, only four -digit, or any combination of two-, three-, and four-digit date-data”).” SuperGuide, fn. 10; accord, Schumer v. Lab. Computer Sys., Inc., 308 F.3d see M.P.E.P. § 2131, citing Brown.  Lastly, there is no basis in the application as-filed to construe “at least one of A, B, or C” to mean “A, B, or C” and to read “at least one of” out of the claims.
	Claim 4 has been added to the objections to the claims for the same reason.
	The Examiner suggests the following revisions to Claims 4, 7, 9, and 10, so that Applicant’s stated intention for the scopes of these claims actually match the claims’ terms.
		Claim 4: “wherein the pull wire is disposed , , or both.”
		Claim 7: “wherein the fixation member comprises 
		Claim 9: “wherein the distal cup encases 
		Claim 10: “wherein: 
			a tensile strength of the second polymer is greater than a tensile strength of the first polymer; or 
			a ductility of the first polymer is greater than a ductility of the second polymer.”

	At page 26 of the Reply, fifth paragraph, Applicant offers its comments in traverse of the objection to Claim 17, line 12, for the use of the word “distal” instead of 

the pull wire extending from a distal end coupled to the distal fixation member, through the wall of the elongate member, to a distal portion extending through the proximal fixation member and retention arm, . . . 

(emphasis added).  The fundamental problem with Claim 17 is therefore that the claim refers to the exact same longitudinal location of the device as “proximal” for the proximal fixation member, and “distal” for the pull wire’s portion that extends through that proximal fixation member.  Applicant’s use of the word “distal” here contradicts Applicant’s use of the term “proximal” when referring to the pull wire in the specification:
[0028]: “Pull wire 126 extends from a proximal end 130 to a distal end 132.”
[0038]: “Retention arm 244 may be integrally formed with proximal fixation member 206 or fixed to proximal fixation member 206 by, for example, an adhesive. Retention arm 244 may include a retention channel 246 extending from a distal end 248 to a proximal end 250 thereof at an angle 0 relative to longitudinal axis 242 of elongate member 202. In some examples, proximal end 250 may define a ferrule. Retention channel 246 may be configured to retain pull wire 208 in sliding engagement. In this way, proximal fixation member 206 may orient pull wire 208 away from elongate member 202 such that a proximal end of pull wire 208 may be coupled to a control member of a deflection assembly (e.g., control member 114 of deflection assembly 104).”


	In the paragraph bridging pages 32 and 33 of the Reply, Applicant asserts that, “[n]one of the applied references – i.e., Fisher, Laduca, Petrick, Drake, Nguyen, and Biggs—cure this deficiency of Kampa, nor were any of them cited for this purpose.”  The Examiner disagrees, as noted in detail below, as Petrick (previously applied with Kampa against Claims 7 and 8) plainly makes up for the differences between Kampa’s disclosure and the claimed combinations.

Drawings
	The drawings are again objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
		(a)	from the phrase, “the pull wire is disposed at least one of between the inner layer and the core layer or through the inner layer,” the pull wire being disposed at both of the locations recited in the clause (Claim 4); and
		(b)	“the pull wire protrudes through the core layer and the outer layer to an exterior surface of the outer layer at a proximal portion of the elongate member” (Claim 6) (the Examiner again notes this subject matter in para. [0042]).
No new matter should be entered.  Applicant’s Reply did not specifically address these objections, and the newly submitted drawings do not illustrate this subject matter. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 4, 7, 9, 10, and 17 are objected to because of the following informalities (Claim#:line#).
	4:7, 7:3, 9:3, and 10:3, “or” should be “and.” 
		17:12, “distal” should be “proximal.”

Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4, “wherein the pull wire is disposed at least one of between the inner layer and the core layer or through the inner layer”.  The scope of this clause, in which the pull wire is disposed in both locations, lacks antecedence in the specification.  Note above the parallel objection to the drawings which has been repeated from the first Action.

Claim Rejections - 35 USC § 103

	Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2008/0251966, by Kampa et al. (“Kampa”) in view of U.S. Patent App. Publ. No. 2005/0049574, by Petrick et al. (“Petrick”).
	Kampa describes a catheter substantially as claimed by Applicant; citations to Kampa are in parentheses, including its paragraphs in brackets.
	Claim 1: A catheter (title, Abstract) comprising:
	an elongate member (15, Figs. 1A, 8) extending from a proximal end (Fig. 1, left) to a distal end (Fig. 1, right), wherein the elongate member comprises a wall (radially between the outer and inner surfaces of the elongate member) defining a longitudinally extending lumen (50);
	a fixation member (240, Fig. 26; [0106]) coupled to an exterior surface of the wall on a distal portion of the elongate member (“a second deflection wire anchor member, collar or ring 240 has been placed over the extreme distal tip of the core 20”, id., the very distal end of the device being an exterior surface thereof); and
	a pull wire (80, Fig. 1B) extending through the wall of the elongate member from the proximal end of the elongate member to the fixation member (wire 80 extends through lumen 30, which extends from the proximal to distal ends, see Fig. 1A), wherein the pull wire is coupled to the fixation member (Fig. 26 shows wire 80 looped in member 240; [0106], “. . . one or more deflection wires 80 are coupled to the second 

	Kampa does not, however, disclose that its fixation member 240 is coupled to a circumferential exterior surface of the wall (Claim 1), that its fixation member comprises at least one of a ferrule or a collet configured to engage the exterior surface of the wall of the elongate member by at least one of a friction fit, a compression fit, or an overmold and couple to a distal end of the pull wire (Claim 7), or that a distal end of the pull wire comprises at least one of a bulbous structure, a loop, a knot, a weld bead, or a washer (Claim 8).
	Petrick describes a steerable catheter and is therefore from an art which is the same as or highly analogous to those of Applicant and Kampa.  Petrick teaches that the distal end of the catheter shaft (see Fig. 2 and [0050]) may include an insert molded ferrule 13 which engages the exterior circumferential surface of the catheter wall, to close off the end of the catheter’s structures and thus make the distal end of the catheter less likely to separate, and further may secure the distal end of its control wire 12 with a loop ([0048]: “Control wire 12 is secured to distal end 13 of the articulation structure, by 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Kampa’s catheter such that its fixation member comprises at least one of a ferrule or a collet configured to engage the exterior surface of the wall of the elongate member by at least one of a friction fit, a compression fit, or an overmold and couple to a distal end of the pull wire, and further such that a distal end of the pull wire comprises at least one of a bulbous structure, a loop, a knot, a weld bead, or a washer, because Petrick teaches providing these structures in a steerable catheter in order to prevent the control wire from separating from the other catheter structures when under load in use.  The term “overmold” in Claim 7 is a product-by-process limitation, the end product of which is indistinguishable from, and therefore literally reads on, the insert molded portion 13 described by Petrick. See M.P.E.P. § 2113.

	Kampa described the following additional features which are read on by the claims, as follows.
	Claim 3: (The catheter of claim 1,) wherein the pull wire (80) extends from the proximal end of the elongate member (see above; Fig. 1A) to the fixation member (240) 
	Claim 4: (The catheter of claim 1,) wherein the wall (see Kampa’s Fig. 8, annotated, to the right) comprises:
	an elongate core layer (60) defining an exterior surface (CES) and an interior surface (CIS) defining the longitudinally extending lumen (see above concerning section 112(b) and treatment of this clause);
	an inner layer (20 and 25) disposed on the interior surface of the elongate core layer (Fig. 8 shows no structure or layer between layers 20 and 60; after removal of mandrel 90, lumen 50 extends though the interior of layer 20/25); and
	an outer layer (95) disposed on the exterior surface of the elongate core layer (Fig. 8 shows no structure or layer between layers 95 and 60), wherein the pull wire is disposed at least one of between the inner layer and the core layer or through the inner layer (lumen 30 extends through inner layer 20/25, wire 80 extends through lumen 30).
	Claim 5: (The catheter of claim 4,) wherein the elongate core layer (60) comprises a coiled or braided metal wire (55, Fig. 8, [0063]).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kampa and Petrick as applied to Claim 1 above, and further in view of U.S. Patent No. 7,497,853, granted to Fisher et al. (“Fisher”)

Kampa and Petrick disclose a catheter substantially as claimed by Applicant.  See above.  Kampa and Petrick do not, however, specifically disclose that its elongate member is further configured to deflect from the deflected configuration to the initial configuration in response to a push force applied to the pull wire.  Claim 2 does not specify an amount by which the elongate member must deflect between the (undefined) initial and deflected configurations.
	Fisher relates to a deflectable and steerable catheter (see Abstract) and is therefore in the same or a highly analogous art to those of Applicant and Kampa.  Fisher specifically teaches that a deflectable and steerable catheter, e.g., 110, and its and push-pull wire 120 can be constructed so that the push-pull wire can be pushed, i.e., in compression to return the deflectable tip of the catheter to its straight orientation, and thus that an elongate member is further configured to deflect from the deflected configuration to the initial configuration in response to a push force applied to the pull wire:

Because the flexible element 120 is substantially prevented from moving laterally (e.g., buckling) with respect to the handle assembly 150, the flexible element 120 is loadable in compression to deflect the distal tip 104 in an opposed direction to the deflection caused with tensioning of the flexible element. In another option, the carriage assembly 406 is moveable in the proximal and distal directions 602, 604 to pull and push the flexible element 120 and thereby deflect the distal tip 10 in opposed directions. The cooperation of the retainer 600 and the tube assembly 800 permits active deflection of the distal tip 104 with compression of the flexible element 120 from deflected positions, such as the positions shown in FIGS. 1A, C. The passive deflection provided by the natural elasticity of the catheter body 110 and/or engagement of the catheter body 110 with surfaces such as vasculature is thereby unnecessary for control of the deflectable distal tip 104. Instead, the 

Fisher, col. 13, line 60 to col. 14, line 11.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Kampa and Petrick’s catheter such that its elongate member is further configured to deflect from the deflected configuration to the initial configuration in response to a push force applied to the pull wire, because Fisher teaches constructing a steerable catheter to include this feature in order to better control the deflectable tip and to not have to rely on the inherent elasticity of the catheter shaft or its interactions with the patient to return the deflectable tip to a straight orientation.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kampa and Petrick as applied to Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2018/0344981, by Laduca et al. (“Laduca”).
	Kampa and Petrick together disclose a catheter substantially as claimed by Applicant.  See above.  Kampa and Petrick do not, however, disclose that its pull wire protrudes through the core layer and the outer layer to an exterior surface of the outer layer at a proximal portion of the elongate member.
	Laduca discloses a deflectable and steerable catheter (see Abstract) and is therefore in the same or a highly analogous art to those of Applicant, Kampa, and Petrick.  Laduca teaches (see Fig. 3 and [0056]) that such a steerable catheter may be provided with holes 42 to permit control wires 30 to exit through the sidewall of the steerable catheter 12 at a location distal of the proximal end of the catheter and through the proximal hub 38, which itself has channels (“the control elements 30 exit the shaft 12 and are slideably disposed within the hub 38”, id.), which reduces the angle at which the control wires exit the lumens 40 and thus reduces the strain on the wires at the holes 42 as compared to a configuration in which the wires 30 exit lumens 40 at the proximal end of the catheter shaft.  Reducing the strain in the control wires results in a decreased likelihood that the wires will break.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form Kampa and Petrick’s catheter such that its pull wire protrudes through the core layer and the outer layer to an exterior surface of the outer layer at a proximal portion of the elongate member, because Laduca teaches that a steerable catheter may be provided with holes on the radial outside surface of the catheter shaft proximal portion, through which steering wires extend further proximally to the steering components, which would increase the reliability of the steering wires.  When provided with such holes in Kampa and Petrick’s catheter, Kampa’s wires 80 would necessarily protrude through the core layer 60 and the outer layer 95 to the exterior surface of the outer layer at a proximal portion of the elongate member.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kampa and Petrick as applied to Claim 1 above, and further in view of U.S. Patent No. 9,867,964, granted to Drake et al. (“Drake”), as evidenced by:
www.materialdatacenter.com/ms/en/Pebax/Arkema/Pebax%C2%AE+7233+SA+01+MED/bdb26656/264
and
www.materialdatacenter.com/ms/en/Pebax/Arkema/Pebax%C2%AE+3533+SA+01+MED/f735364d/264).
	Kampa and Petrick disclose a catheter substantially as claimed by Applicant.  See above.  Kampa and Petrick do not, however, disclose that a distal end of the catheter comprises a distal cup extending from the fixation member to a distal tip of the distal cup, wherein the distal cup encases at least one of at least a portion of the fixation member or at least a portion of the distal end of the elongate pull wire (Claim 9), or that the elongate member comprises a first polymer, wherein the distal cup comprises a second polymer, and wherein at least one of a tensile strength of the second polymer is greater than a tensile strength of the first polymer or a ductility of the first polymer is greater than a ductility of the second polymer (Claim 10).
	Drake describes a steerable catheter and is therefore from the same or a highly analogous art to those of Applicant, Kampa, and Petrick; indeed, the inventorships of the instant application and Drake significantly overlap.  Drake teaches (see Figs. 3A, B) that a distal end of the catheter (212) may comprise a distal cup (110) extending from a Drake also teaches that the cup 110 may be formed of PEBAX® 7233 SA-01 (Drake, col. 3, line 66 to col. 4, line 2), and sheath 20 (which corresponds to a portion of Kampa’s catheter body) may be formed of PEBAX® 3533 SA-01 (Drake, col. 6, line 67 to col. 7, line 3), which would enable the cup to be rigid enough to hold an implantable device (here, a pacemaker 30) while retaining the flexibility of the catheter shaft to enable steering the shaft.
	According to materialdatacenter.com, the tensile strength of PEBAX® 7233 SA-01 (510 MPa) is greater than a tensile strength of PEBAX® 3533 SA-01 (19 MPa) (see www.materialdatacenter.com/ms/en/Pebax/Arkema/Pebax%C2%AE+7233+SA+01+MED/bdb26656/264
and 
www.materialdatacenter.com/ms/en/Pebax/Arkema/Pebax%C2%AE+3533+SA+01+MED/f735364d/264).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Kampa and Petrick’s catheter such that a distal end of the catheter Drake teaches that a steerable catheter may include these features in order to form a smoother exterior surface of the catheter body for insertion into a patient, which would reduce patient trauma, and enable the cup to be rigid enough to hold an implantable device while retaining the flexibility of the catheter shaft to enable steering the shaft.

	Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kampa and Petrick as applied to Claim 1 above, and further in view of U.S. Patent No. 6,571,131, granted to Nguyen (“Nguyen”).
	Kampa and Petrick disclose a catheter substantially as claimed by Applicant.  See above.  In addition, Kampa discloses that its catheter further comprises an overmolded hub assembly (Fig. 29, see the hub assembly indicated by the lead line for ref. no. 200; the term “overmold” in Claim 15 is a product-by-process limitation, the end product of which is indistinguishable from, and therefore literally reads on, the hub described by Kampa , see M.P.E.P. § 2113).  
Kampa does not, however, disclose that the fixation member comprises a first fixation member, and the catheter further comprises a second fixation member coupled to an exterior surface of the wall on the proximal end of the elongate member (Claim 11), or that the second fixation member comprises at least one of a ferrule or a collet configured to engage the exterior surface of the wall of the elongate member by at least one of a friction fit or a compression fit, and a channel configured to retain the pull wire in sliding engagement (Claim 12).
	Nguyen describes a steerable catheter and is therefore from the same or a highly analogous art to those of Applicant, Kampa, and Petrick.  Nguyen teaches, with reference to Fig. 7A, that the proximal end of a steerable catheter shaft 12 may be secured to the more proximal portions of the device, e.g., nose piece 52 of handle 40, with a compression collet (not assigned its own ref. no. in Fig. 7A, but including compressible / deflectable elements 74 attached to threaded portion 76 and separated by slots 75, over which end cap 50 – see Fig. 7 – is threaded), which permits easy assembly of the catheter shaft to the handle and manual, non-destructive re-assembly, if needed.  The collet includes a channel extending through the interior space defined by the elements 74, through which steering wires 31, within the catheter shaft, extend in sliding engagement with the catheter, so that the steering wires can be controlled from the proximal end of the catheter in the handle portion.  Nguyen thus teaches that the catheter further comprises a second fixation member (50, 74, 76) coupled to an exterior surface of the wall on the proximal end of the elongate member (Claim 11), and that the 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the steerable catheter of Kampa and Petrick such that the fixation member comprises a first fixation member, and the catheter further comprises a second fixation member coupled to an exterior surface of the wall on the proximal end of the elongate member (Claim 11), and that the second fixation member comprises at least one of a ferrule or a collet configured to engage the exterior surface of the wall of the elongate member by at least one of a friction fit or a compression fit, and a channel configured to retain the pull wire in sliding engagement (Claim 12), because Nguyen teaches constructing a steerable catheter with these features in order to permit easy assembly of the catheter shaft to the handle and manual, non-destructive re-assembly, and to allow the steering wires to be controlled from the proximal end of the catheter in the handle portion.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kampa, Petrick, and Nguyen as applied to Claim 12 above, and further in view of U.S. Patent No. 6,030,360, granted to Biggs (“Biggs”).
	Kampa, Petrick, and Nguyen together disclose a catheter substantially as claimed by Applicant.  See above. They do not, however, disclose that the second fixation member further comprises a retention arm extending from the ferrule or the collet, the retention arm comprising a retention channel extending from a distal end to a proximal end thereof at an angle away from a longitudinal axis of the elongate member, wherein the retention channel is configured to retain the pull wire in sliding engagement (Claim 13).  
	Biggs relates to a steerable catheter and therefore from the same or a highly analogous art to those of Applicant, Kampa, Petrick, and Nguyen.  Biggs teaches, with reference to Fig. 2A and its accompanying description (see col. 8, lines 1-35), that steering wires 328L, R extend proximally from the catheter shaft 318, through a hub 314, 334, to a steering handle 310.  The hub portion 334 can be provided with tubes 332L,R, which are securely attached to the hub portion 334, extend at an angle away from the center longitudinal axis of the device, and through which the steering wires extend in a channel of the tubes, in order to protect the wires from abrading against the proximal portion of the hub portion 334 and to better direct the wires to the steering device 316.  Biggs thus describes that a second fixation member (314, 334) further comprises a retention arm (332L,R) extending from the ferrule or the collet (here, corresponding to 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct a Kampa / Petrick / Nguyen steerable catheter such that the second fixation member further comprises a retention arm extending from the ferrule or the collet, the retention arm comprising a retention channel extending from a distal end to a proximal end thereof at an angle away from a longitudinal axis of the elongate member, and wherein the retention channel is configured to retain the pull wire in sliding engagement, because Biggs teaches providing a steerable catheter with these features in order to protect the steering wires from abrading against the proximal portion of the handle hub and to better direct the wires to the steering device.

	Concerning Claim 17, Kampa describes a catheter (title, Abstract) comprising:
	an elongate member (15, Figs. 1A, 8) extending from a proximal end (Fig. 1, left) to a distal end (Fig. 1, right), wherein the elongate member comprises a wall (radially between the outer and inner surfaces of the elongate member) defining a longitudinally extending lumen (50);
id., the very distal end of the device being an exterior surface thereof); and
	a pull wire (80, Fig. 1B) extending from a distal end coupled to the distal fixation member (Fig. 26 shows wire 80 looped in member 240; [0106], “. . . one or more deflection wires 80 are coupled to the second anchor member 215 [sic: 240] via welding, mechanical, or other coupling methods.”), through the wall of the elongate member (wire 80 extends through lumen 30, which extends from the proximal to distal ends, see Fig. 1A), to a distal [sic: proximal; see above] portion extending through the proximal fixation member and retention arm, and wherein the elongate member is configured to deflect from an initial configuration to a deflected configuration in response to a pull force applied to the pull wire (see Fig. 16, showing deflection of the distal tip 35; [0092], “The actuator 120 is adapted to cause the deflection of the deflection wires 80 within the tubular body 10 to cause the deflection of the distal end 35 of the tubular body 10.”).
	Kampa does not, however, describe a proximal fixation member coupled to an exterior circumferential surface of the wall on a proximal portion of the elongate member, or a retention arm integrally formed with the proximal fixation member, wherein the retention arm is configured to retain a pull wire in sliding engagement at an angle extending away from a longitudinal axis of the elongate member.
Biggs teaches, with reference to Fig. 2A and its accompanying description (see col. 8, lines 1-35), that steering wires 328L, R extend proximally from the catheter shaft 318, through a hub 314, 334, to a steering handle 310.  The hub portion 334 can be provided with tubes 332L,R, which are “securely attached” (id.) to the hub portion 334, extend at an angle away from the center longitudinal axis of the device, and through which the steering wires extend in a channel of the tubes, in order to protect the wires from abrading against the proximal portion of the hub portion 334 and to better direct the wires to the steering device 316.  Biggs thus describes that a steerable catheter may include a proximal fixation member (314, 334) coupled to an exterior surface of the wall on a proximal portion of the elongate member, that the proximal fixation member may include retention arm (tubes 332L,R) extending from the proximal fixation member (here, corresponding to portion 334), the retention arm is configured to retain the pull wire in sliding engagement at an angle extending away from a longitudinal axis of the elongate member (tubes 332L,R each include a lumen through which a steering wire 328 extends) extending from a distal end to a proximal end thereof at an angle away from a longitudinal axis of the elongate member (see Fig. 2A).  
	Concerning the 112(f) term “retention arm . . . the elongate member”, to the extent that Biggs’ tubes 332L,R may be structurally different from the structures described in Applicant’s specification as corresponding to this 112(f) term, the Examiner concludes that Biggs’ tubes are equivalents of those structures described in this Biggs’ tubes being laterally open, which is an insubstantial difference: the Biggs’ tubes perform the identical function specified in the claim (retain the pull wire in sliding engagement at an angle extending away from a longitudinal axis of the elongate member) in substantially the same way (by forming a channel directed away from the catheter body and toward the steering mechanism in the handle), and produces substantially the same results as the corresponding element disclosed in the specification (the steering wires in Applicant’s and Biggs’ devices are directed proximally and laterally from the proximal end of the catheter shaft).
	Concerning the feature, “a retention arm integrally formed with the proximal fixation member” (emphasis added), Biggs states, “[t]he left steering wire (328L) is slidably positioned within a left steering wire guide (332L) which is securely attached to a rear end of the manifold (334) and the right steering wire (328R) is slidably positioned within right steering wire guide (332R) which is securely attached to a rear end of the manifold (334)” (emphasis added).  In order to (a) inhibit or prevent disconnection of the tubes 332L,R from the hub manifold 334 and thus failure of the guiding function performed by the tubes, and to (b) reduce assembly costs, in the event that being “securely attached” is not read on by the claim term “integrally formed,” it is the Examiner’s position that a person of ordinary skill in the art would be motivated to make the tubes 332L,R integrally formed with the hub manifold 334 for the reasons stated above.
Kampa / Petrick’s steerable catheter to include a proximal fixation member coupled to an exterior surface of the wall on a proximal portion of the elongate member, and a retention arm integrally formed with the proximal fixation member, wherein the retention arm is configured to retain the pull wire in sliding engagement at an angle extending away from a longitudinal axis of the elongate member, because Biggs teaches providing a steerable catheter with these features in order to protect the steering wires from abrading against the proximal portion of the handle hub and to better direct the wires to the steering device, and making the retention arm integrally formed with the proximal fixation member would have been obvious in order to (a) inhibit or prevent disconnection of arm from the fixation member and thus failure of the guiding function performed by the arm, and to (b) reduce assembly costs.

Allowable Subject Matter
	Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to identically disclose or fairly suggest the combination of features recited in Claim 14, in particular that the second fixation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ADAM J. CERMAK/Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783